DETAILED ACTION
Status of Claims
	Claims 1-12 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 May 2022 has been entered.

Status of Objections and Rejections
	All previous grounds of rejection are withdrawn in view of Applicant’s amendment.
	New grounds of rejection are necessitated by amendment. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12, the phrase “via a quick disconnect socket…in lieu of the third actuator” is indefinite because it is unclear if the third actuator is required or not.  Claim 12 is indirectly dependent on claim 1.  Claim 1 indicates the presence of a third actuator.  It is unclear what structure is required for claim 12 since claim 12 appears to indicate that the third actuator is not present.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Houman et al. (US 5,618,449), in view of Nolan et al. (US 5,271,822), in view of Wang (CN 103959483) and in view of Kanahara (CN 1329530). 
Regarding claim 1, Houman discloses a compact portable electrical discharge machining apparatus (abstract) (= a modular electrochemical machining apparatus structured to be moved to a location within a facility where a component is installed and to perform an electrochemical machining operation on the component), comprising:
 A power supply (29) (Col. 4 lines 51-61) supported by a support (e.g. housing or container as the support, Figures 9 and 11) (= a power module comprising a power supply and a first support, the power supply being situated on the first support);
A water supply system (31) comprising a reservoir (32 = second support) including a circulation system inclusive of a pump (33), filter (34), and water supply line (36) (Col. 4 line 66- Col. 5 line 17) and the reservoir being structurally detached from the power supply (Figure 9) (= an electrolyte apparatus comprising an electrolyte processing module, the electrolyte processing module comprising a fluid circulation system structured to carry and circulate a quantity of electrolyte material and a second support, at least a portion of the fluid circulation system being situated on the second support, the second support being structurally detached from the first support); 
An EDM tool (10) comprising a motor (60) the tool comprising a foot (27, 28 = third support), the foot being structurally detached from the reservoir (32) and power supply (29) and being structured to be affixed to the workpiece (11), the motor (60) controlling the actuator tube (18) (Col. 4 lines 18-36, Col. 5 lines 19-50) (= a drive apparatus comprising a third support, the third support being structurally detached from the first support and the second support and being structured to be affixed to at least one of the component and another structure of the facility that is situated in proximity to the component);
A system (40) (= control apparatus) in operative communication with the motor (Col. 5 lines 19-50) (= a control apparatus in operative communication with the actuator).
Regarding the claimed modular structure configured to be moved, Houman discloses the device as a portable machine and therefore is capable of being moved.  The first, second and third supports identified above are separate elements of the device (Figures 1, 9 and 11) and are different or separate things.  The supports are configured as portable and therefore are configured to be repositioned with respect to one another.  Regarding the claimed facility, the device of Houman is depicted within a garage-type setting (Figure 1 = facility).  The phrase “structure to be moved to a location within a facility where a component is installed” is the intended use of the claimed apparatus and does not further structurally limit the claimed apparatus.  Regarding the claimed “an electrolyte apparatus…” it is noted that the claim language does not positively recite the apparatus comprising an electrolyte”.  The claim as currently presented is merely structured to carry and circulate a quantity of electrolyte material.  Regarding the claimed “electrochemical machining” Houman discloses the apparatus for performing an electro discharge machining (EDM) process which reads on the instantly clamed electrochemical machining or alternatively, it would have been obvious to one of ordinary skill in the art to produce the device of Houman as an electrochemical machining device since both machining devices include the same or similar electrical setup including a shaped electrode tool with a non-contact electrolytic removal process. Regarding the claimed ‘a single umbilical structured to enable communications from the power module, the electrolyte apparatus, and the drive apparatus from one location to another’, it is noted that the instant claim indicates that the single umbilical is ‘structured’ however, the instant claim does not particularly indicate any physical structure of the single umbilical.  It is further noted that the claimed ‘enable communications’ merely indicates that the single umbilical is capable of providing communications.  
The device of Houman is portable or moveable as described above, however, the device of Houman does not disclose wherein the first support and second support each comprise a plurality of casters. Houman fails to disclose the claimed a single umbilical structured to enable communications from the power module, the electrolyte apparatus, and the drive apparatus from one location to another, wherein the single umbilical comprises a plurality of connectors configured to permit rapid connection and disconnection between the power module, the electrolyte apparatus, and the drive apparatus.  
Nolan discloses an electrolytic device comprising a cell (30), containers (80) connected to a valve module (92) and a power supply (94) for supplying the necessary current through line (96 = single umbilical) which includes electrical and fluid lines to the cell (Col. 5 line 65- Col. 6 line 15).  Communication is therefore present between multiple parts of the electrolytic device through a single umbilical.  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce an apparatus comprising a single umbilical for enabling communications among parts because Nolan teaches that a single umbilical is capable of communicating both electrical and fluid communications through a single umbilical.  The use of a single umbilical as compared to multiple umbilical is an obvious engineering design choice that one of ordinary skill in the art would find obvious in view of the teachings of Nolan, for example, in order to efficiently provide communications with reduced parts to different sections of an electrolytic apparatus.  
The combination of Houman and Nolan fails to disclose the claimed a plurality of connectors and a plurality of casters. 
Wang discloses an electrolytic apparatus comprising wheels (111 = casters) to provide mobility to modular sections of the apparatus.  Wang discloses connectors that provide fast coupling interface (107A, 107B) in order to interchange the electrolyte solution (pages 4-5).  Wang teaches that the connections and wheels allow the apparatus to be easily moved around and provide increased flexibility of the electroplating process (abstract).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce an apparatus comprising a plurality of casters and a plurality of connectors because Wang teaches that a modular electrolytic apparatus includes wheels and quick connectors for providing mobility and flexibility.  It would have been obvious to modify the apparatus of Houman in view of Nolan for providing mobility and simple interchangeability.
The combination of Houman, Nolan and Wang does not disclose the drive apparatus comprising a robotic arm comprising a first actuator, a second actuator and a third actuator, the first actuator and the second actuator independently operable to move the third actuator among a plurality of positions with respect to the third support.
Kanahara discloses an electric discharge machining device comprising a remote control device (25 = robotic arm) having multiple actuators (not labeled) for rotating and moving the electrode (1) to treat any surface (2) (Figure 6).  The device of Kanahara enables a surface to be processed without high precision fixed position of the object and allows free motion of the remote device (25) (page 9).  The remote control device of Kanahara is positioned on a separate support.  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a device comprising a robotic arm as claimed because Kanahara discloses that a remote control device (25) has freedom of movement with respect to the object to be treated and avoids the need for high precision positional control of the object to be treated.  It would have been obvious to modify the tool (10) of Houman with the robotic arm of Kanahara to enable multiple degrees of motion to treat an object without having to precisely control the position of the object.  The teachings of Kanahara disclose the plurality of positions comprising a first position with respect to the component and a second position with respect to the component as a part of the electrochemical machining operation.    
Regarding claim 2, Houman discloses an electrode (23) which is affixed with the tool (10) and movable with the actuator tube (18).  Kanahara discloses an electrode (1) affixed to the third actuator (Figure 6).  
Regarding claim 8, Houman discloses a water drain (37 = electrolyte collector). Wang discloses the quick connector for fluid connection (pages 4-5).   
Claims 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Houman et al. (US 5,618,449), in view of Nolan et al. (US 5,271,822), in view of Wang (CN 103959483), in view of Kanahara (CN 1329530) and in further view of Olson (US 10,344,394). 
Regarding claims 3 and 12, the combination fails to disclose wherein the drive apparatus further comprises a plurality of electrochemical machining electrodes that each include an integral actuator that are interchangeably affixable to the drive apparatus. 
In the same or similar field of electrochemical treatment, Olson discloses an assembly (200) comprising a socket (202), one or more user-replaceable electrodes (202) (= a plurality of electrochemical machining electrodes) each having a shaft (606) (= integral actuator).  Olson discloses that each electrode comprises a shaft (606) that is coupled to wand (125) by a receptor socket (202) (Col. 4 lines 4-38, Figure 2).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a device comprising a plurality of electrodes comprising integral actuators and a quick disconnect socket because Olson discloses that electrodes may be interchanged or replaced by a user using a shaft and socket.  It would have been obvious to provide for the interchangeable electrodes to perform routine maintenance for example (MPEP § 2144.04 V).  
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Houman et al. (US 5,618,449), in view of Nolan et al. (US 5,271,822), in view of Wang (CN 103959483), in view of Kanahara (CN 1329530) and in further view of Asaoka (US 4,863,579). 
Regarding claim 9, the combination above discloses the claimed invention as applied to claim 1 above.  The combination does not disclose the claimed processor. 
In the same or similar field of electrolyte processing apparatus (title), Asaoka discloses a control device (218) comprising a motor drive control section (212), a processing condition control section (214), an electrolyte control section (216) and an input device (222) for inputting data concerning the workpiece (220) (Col. 11 lines 23-37, Figure 10).  Additionally, Asaoka discloses an apparatus comprising an electrode fixing or supporting device (204) to which an electrode (202) is fixed, a driving converter (208) for converting the rotational movement of an electrode driving section (206) into reciprocatory movement, and a power supply device (210). The control device of Asaoka connects the control sections through inputs/outputs.  The input device provides a user interface for the ability to input data regarding the material and surface area of the workpiece and also including data related to finish margin, grade of dimensional prevision, surface roughness, etc. (Col. 11 lines 60-66).  Asaoka includes the necessary electrical connections in order to connect the various control devices (Figure 10).  Asaoka discloses the device comprising a storage device (72) which is capable of storing data to control the apparatus and a CPU (282) capable of storing processes (Col. 15 lines 50-52).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce an apparatus comprising a processor apparatus including input and output, storage, a user interface and electrical transceivers because Asaoka teaches a control device (218) comprising a motor drive control section (212), a processing condition control section (214), an electrolyte control section (216) and an input device (222) for inputting data concerning the workpiece (220) (Col. 11 lines 23-37, Figure 10).  Additionally, Asaoka discloses an apparatus comprising an electrode fixing or supporting device (204) to which an electrode (202) is fixed, a driving converter (208) for converting the rotational movement of an electrode driving section (206) into reciprocatory movement, and a power supply device (210). The control device of Asaoka connects the control sections through inputs/outputs.  The input device provides a user interface for the ability to input data regarding the material and surface area of the workpiece and also including data related to finish margin, grade of dimensional prevision, surface roughness, etc. (Col. 11 lines 60-66).  Asaoka includes the necessary electrical connections in order to connect the various control devices.  
Claims 1-2, 4-8, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Houman et al. (US 5,618,449), in view of Nolan et al. (US 5,271,822), in view of Okase et al. (US 2001/0040098), in view of Kim et al. (KR100587980) and in view of Kanahara (CN 1329530). 
Regarding claim 1, Houman discloses a compact portable electrical discharge machining apparatus (abstract) (= a modular electrochemical machining apparatus structured to be moved to a location within a facility where a component is installed and to perform an electrochemical machining operation on the component), comprising:
 A power supply (29) (Col. 4 lines 51-61) supported by a support (e.g. housing or container as the support, Figures 9 and 11) (= a power module comprising a power supply and a first support, the power supply being situated on the first support);
A water supply system (31) comprising a reservoir (32 = second support) including a circulation system inclusive of a pump (33), filter (34), and water supply line (36) (Col. 4 line 66- Col. 5 line 17) and the reservoir being structurally detached from the power supply (Figure 9) (= an electrolyte apparatus comprising an electrolyte processing module, the electrolyte processing module comprising a fluid circulation system structured to carry and circulate a quantity of electrolyte material and a second support, at least a portion of the fluid circulation system being situated on the second support, the second support being structurally detached from the first support); 
An EDM tool (10) comprising a motor (60) the tool comprising a foot (27, 28 = third support), the foot being structurally detached from the reservoir (32) and power supply (29) and being structured to be affixed to the workpiece (11), the motor (60) controlling the actuator tube (18) (Col. 4 lines 18-36, Col. 5 lines 19-50) (= a drive apparatus comprising a third support, the third support being structurally detached from the first support and the second support and being structured to be affixed to at least one of the component and another structure of the facility that is situated in proximity to the component);
A system (40) (= control apparatus) in operative communication with the motor (Col. 5 lines 19-50) (= a control apparatus in operative communication with the actuator).
Regarding the claimed modular structure configured to be moved, Houman discloses the device as a portable machine and therefore is capable of being moved.  The first, second and third supports identified above are separate elements of the device (Figures 1, 9 and 11) and are different or separate things.  The supports are configured as portable and therefore are configured to be repositioned with respect to one another.  Regarding the claimed facility, the device of Houman is depicted within a garage-type setting (Figure 1 = facility).  The phrase “structure to be moved to a location within a facility where a component is installed” is the intended use of the claimed apparatus and does not further structurally limit the claimed apparatus.  Regarding the claimed “an electrolyte apparatus…” it is noted that the claim language does not positively recite the apparatus comprising an electrolyte”.  The claim as currently presented is merely structured to carry and circulate a quantity of electrolyte material.  Regarding the claimed “electrochemical machining” Houman discloses the apparatus for performing an electro discharge machining (EDM) process which reads on the instantly clamed electrochemical machining or alternatively, it would have been obvious to one of ordinary skill in the art to produce the device of Houman as an electrochemical machining device since both machining devices include the same or similar electrical setup including a shaped electrode tool with a non-contact electrolytic removal process. Regarding the claimed ‘a single umbilical structured to enable communications from the power module, the electrolyte apparatus, and the drive apparatus from one location to another’, it is noted that the instant claim indicates that the single umbilical is ‘structured’ however, the instant claim does not particularly indicate any physical structure of the single umbilical.  It is further noted that the claimed ‘enable communications’ merely indicates that the single umbilical is capable of providing communications.  
The device of Houman is portable or moveable as described above, however, the device of Houman does not disclose wherein the first support and second support each comprise a plurality of casters. Houman fails to disclose the claimed a single umbilical structured to enable communications from the power module, the electrolyte apparatus, and the drive apparatus from one location to another, wherein the single umbilical comprises a plurality of connectors configured to permit rapid connection and disconnection between the power module, the electrolyte apparatus, and the drive apparatus.  
Nolan discloses an electrolytic device comprising a cell (30), containers (80) connected to a valve module (92) and a power supply (94) for supplying the necessary current through line (96 = single umbilical) which includes electrical and fluid lines to the cell (Col. 5 line 65- Col. 6 line 15).  Communication is therefore present between multiple parts of the electrolytic device through a single umbilical.  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce an apparatus comprising a single umbilical for enabling communications among parts because Nolan teaches that a single umbilical is capable of communicating both electrical and fluid communications through a single umbilical.  The use of a single umbilical as compared to multiple umbilical is an obvious engineering design choice that one of ordinary skill in the art would find obvious in view of the teachings of Nolan, for example, in order to efficiently provide communications with reduced parts to different sections of an electrolytic apparatus.  
The combination of Houman and Nolan fails to disclose the claimed a plurality of connectors and a plurality of casters. 
Okase discloses an electrochemical apparatus comprising multiple units (e.g. washing/drying unit, 103, plating unit, 104) comprising a moving mechanism such as casters to provide movement to the units [0040].  Okase teaches that the moving mechanism allows for the units to be attachable/detachable and movable to perform routine maintenance for example [0006].  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a device comprising casters because Okase discloses an electrochemical device comprising casters positioned with individual units to provide mobility.  Since the device of Houman is portable and/or movable, it would have been obvious to provide the units (e.g. power supply, EDM tool, water supply) with casters for carrying out the movement easily with the use of casters.  Casters provide the ability to move units with ease compared to manually moving the units of modules without a rolling/moving mechanism.  
	The combination of Houman, Nolan and Okase fail to disclose a plurality of connectors configured to permit rapid connection and disconnection between the power module, the electrolyte apparatus and the drive apparatus. 
	Kim discloses an electrolytic surface treatment apparatus comprising a rectifier (20), a power supply unit (10) and a portable electrolytic brush assembly (50) including a quick adapter (52 = connector) connected to electrical cable (51) and configured to supply an electrolyte supplied from a metering pump (30) (page 2).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce an apparatus comprising a plurality of connectors because Kim teaches that a quick adapter provides connections for electrical and electrolytic solution routes between sections of a modular apparatus.  The quick adapter of Kim provides mobility and accessibility to the apparatus parts.  Regarding a plurality of connectors, duplication of parts has no patentably significance unless a new and unexpected result is produced (MPEP § 2144.04 VI B).  Providing multiple quick adapters would have been an obvious engineering design choice to modify the apparatus of Houman given Houman’s portable apparatus.  
The combination of Houman, Nolan, Okase and Kim does not disclose the drive apparatus comprising a robotic arm comprising a first actuator, a second actuator and a third actuator, the first actuator and the second actuator independently operable to move the third actuator among a plurality of positions with respect to the third support.
Kanahara discloses an electric discharge machining device comprising a remote control device (25 = robotic arm) having multiple actuators (not labeled) for rotating and moving the electrode (1) to treat any surface (2) (Figure 6).  The device of Kanahara enables a surface to be processed without high precision fixed position of the object and allows free motion of the remote device (25) (page 9).  The remote control device of Kanahara is positioned on a separate support.  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a device comprising a robotic arm as claimed because Kanahara discloses that a remote control device (25) has freedom of movement with respect to the object to be treated and avoids the need for high precision positional control of the object to be treated.  It would have been obvious to modify the tool (10) of Houman with the robotic arm of Kanahara to enable multiple degrees of motion to treat an object without having to precisely control the position of the object.  The teachings of Kanahara disclose the plurality of positions comprising a first position with respect to the component and a second position with respect to the component as a part of the electrochemical machining operation.    
Regarding claim 2, Houman discloses an electrode (23) which is affixed with the tool (10) and movable with the actuator tube (18).  
Regarding claim 4, Kim discloses the quick adapter providing electrical connection between a power supply and the brush electrode (page 2).    
Regarding claim 5, Houman discloses a pump and associated connections (= first fluid connector).  Kim discloses the quick adapter comprising a fluid connection (page 2).   
Regarding claims 6 and 8, Houman discloses a water drain (37 = electrolyte collector).  Kim discloses the quick adaptor for fluid communication (page 2).  
Regarding claim 7, Houman discloses wherein the motor is electrically connected with the contact (Figure 15).  Kim discloses electrical connection between a power supply and an electrolytic brush assembly (page 2) through the quick adapter (52).    
Regarding claims 10 and 11, the claim language is direct towards disconnectability between an electrical connector and either a drive apparatus and power supply and between a fluid connector and the electrolyte apparatus or drive apparatus.  Since the connectors, either electrical or fluid, are connections, they are intrinsically disconnectable.  The current claim language merely requires the connectors to be capable of being disconnected.  Since there is no permanent connection present, the connectors are capable of being disconnected.  Further since the connections are based on the flow of electricity of fluid, disconnection (e.g. discontinuing, shut off) the electricity or fluid would disconnect the elements.  
Claims 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Houman et al. (US 5,618,449), in view of Nolan et al. (US 5,271,822), in view of Okase et al. (US 2001/0040098), in view of Kim et al. (KR100587980), in view of Kanahara (CN 1329530) and in further view of Olson (US 10,344,394). 
Regarding claims 3 and 12, the combination fails to disclose wherein the drive apparatus further comprises a plurality of electrochemical machining electrodes that each include an integral actuator that are interchangeably affixable to the drive apparatus. 
In the same or similar field of electrochemical treatment, Olson discloses an assembly (200) comprising a socket (202), one or more user-replaceable electrodes (202) (= a plurality of electrochemical machining electrodes) each having a shaft (606) (= integral actuator).  Olson discloses that each electrode comprises a shaft (606) that is coupled to wand (125) by a receptor socket (202) (Col. 4 lines 4-38, Figure 2).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a device comprising a plurality of electrodes comprising integral actuators and a quick disconnect socket because Olson discloses that electrodes may be interchanged or replaced by a user using a shaft and socket.  It would have been obvious to provide for the interchangeable electrodes to perform routine maintenance for example (MPEP § 2144.04 V).  
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Houman et al. (US 5,618,449), in view of Nolan et al. (US 5,271,822), in view of Okase et al. (US 2001/0040098), in view of Kim et al. (KR100587980), in view of Kanahara (CN 1329530) and in further view of Asaoka (US 4,863,579). 
Considering claim 9, the combination above discloses the claimed invention as applied to claim 1 above.  The combination does not disclose the claimed processor. 
In the same or similar field of electrolyte processing apparatus (title), Asaoka discloses a control device (218) comprising a motor drive control section (212), a processing condition control section (214), an electrolyte control section (216) and an input device (222) for inputting data concerning the workpiece (220) (Col. 11 lines 23-37, Figure 10).  Additionally, Asaoka discloses an apparatus comprising an electrode fixing or supporting device (204) to which an electrode (202) is fixed, a driving converter (208) for converting the rotational movement of an electrode driving section (206) into reciprocatory movement, and a power supply device (210). The control device of Asaoka connects the control sections through inputs/outputs.  The input device provides a user interface for the ability to input data regarding the material and surface area of the workpiece and also including data related to finish margin, grade of dimensional prevision, surface roughness, etc. (Col. 11 lines 60-66).  Asaoka includes the necessary electrical connections in order to connect the various control devices (Figure 10).  Asaoka discloses the device comprising a storage device (72) which is capable of storing data to control the apparatus and a CPU (282) capable of storing processes (Col. 15 lines 50-52).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce an apparatus comprising a processor apparatus including input and output, storage, a user interface and electrical transceivers because Asaoka teaches a control device (218) comprising a motor drive control section (212), a processing condition control section (214), an electrolyte control section (216) and an input device (222) for inputting data concerning the workpiece (220) (Col. 11 lines 23-37, Figure 10).  Additionally, Asaoka discloses an apparatus comprising an electrode fixing or supporting device (204) to which an electrode (202) is fixed, a driving converter (208) for converting the rotational movement of an electrode driving section (206) into reciprocatory movement, and a power supply device (210). The control device of Asaoka connects the control sections through inputs/outputs.  The input device provides a user interface for the ability to input data regarding the material and surface area of the workpiece and also including data related to finish margin, grade of dimensional prevision, surface roughness, etc. (Col. 11 lines 60-66).  Asaoka includes the necessary electrical connections in order to connect the various control devices.  

Response to Arguments
Applicant's arguments filed 10 May 2022 have been fully considered. The remarks on pages 6-9 are directed towards the previous grounds of rejection which have been withdrawn in view of Applicant’s amendment and therefore will not be addressed at this time.  New grounds of rejection are necessitated by amendment.  No additional arguments were presented with the request for continued examination on 27 May 2022.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE S WITTENBERG whose telephone number is (571)270-7594. The examiner can normally be reached Monday - Friday, 7:00 am -4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stefanie S Wittenberg/Primary Examiner, Art Unit 1795